Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 15, 17, 20, 21 and 28-37 are presented for examination.
Applicant’s amendment and response filed June 21, 2022 have been received and entered.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Accordingly, the rejection made under 35 USC 112(a) or 35 USC 12 (pre-AIA ), first paragraph (Written Description) as set forth in the previous Office action dated March 18, 2022 at pages 2-4 as applied to claims 1, 3-12, 20, 21 and 28-31 is hereby WITHDRAWN due to applicant’s amendments to recite the preferred juvenile-onset neurological condition.
Accordingly, the rejection made under 35 USC 102(a)(2) as being anticipated by Zimmerman (4,994,467) as set forth in the previous Office action dated March 18, 2022 at pages 4-5 as applied to claims 1, 13, 14 and 17 is hereby WITHDRAWN due to applicant’s amendments to recite the preferred inhibitor of NMDAR, NitroSynapsin.
Accordingly, the rejection made under 35 USC 102(a)(2) as being anticipated by Hollander (8,461,148 B2) as set forth in the previous Office action dated March 18, 2022 at page 5 as applied to claims 1, 3-8, 13, 14 and 17 is hereby WITHDRAWN due to applicant’s amendments to recite the preferred inhibitor of NMDAR, NitroSynapsin.
Accordingly, the rejection made under 35 USC 102(a)(2) as being anticipated by Katz (10,555,916 B2) as set forth in the previous Office action dated March 18, 2022 at page 6 as applied to claims 1 and 15 is hereby WITHDRAWN due to applicant’s amendments to recite the preferred inhibitor of NMDAR, NitroSynapsin.
Accordingly, the rejection made under 35 USC 103 as being unpatentable over Hollander (8,461,148 B2) in view of Lipton et al. (US 2010/0137448 A1) as set forth in the previous Office action dated March 18, 2022 at pages 7-8 as applied to claims 1, 3-14 and 17 is hereby WITHDRAWN due to applicant’s amendments to recite the preferred inhibitor of NMDAR, NitroSynapsin and remarks.
Allowable Subject Matter
Claims 1, 15, 17, 20, 21 and 28-37 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629